 

--------------------------------------------------------------------------------

Exhibit 10.6

 
IRREVOCABLE INSTRUCTIONS TO TRANSFER AGENT




Date:  July 1, 2011


Island Stock Transfer
Attn: Robert Thompson or Olessia Kritskaia
100 2nd Avenue, South, Suite 705 S
St. Petersburg, Florida 33701


Re:           Instruction to Transfer Shares


Ladies and Gentlemen:


Reference is made to that certain Secured Convertible Promissory Note dated as
of July 1, 2011 (the “Initial Note”), made by Helix Wind, Corp., a Nevada
corporation (the “Maker”), pursuant to which the Maker agreed to pay to St.
George Investments, LLC, an Illinois limited liability company, its successors
and/or assigns (the “Holder”), the sum of Seventy Two Thousand Five Hundred and
00/100 Dollars ($72,500.00).  The Initial Note was issued pursuant to that
certain Note Purchase Agreement dated as of the date of the Initial Note by and
between Maker and the Holder (the “Purchase Agreement”).  Pursuant to the terms
and conditions of the Purchase Agreement, the Holder may purchase up to three
(3) additional Secured Convertible Promissory Notes from the Maker, pursuant to
which the Maker will agree to pay the Holder the sum of Sixty-Five Thousand and
00/100 Dollars ($65,000.00) in each instance (collectively, the “Additional
Notes”).  The Initial Note, together with each of the Additional Notes, shall be
referred to individually as a “Note” and collectively as the “Notes.”  Pursuant
to the terms of the Notes, at the option of the Holder, the Notes may be
converted into shares of the common stock, par value $0.0001 per share, of the
Maker (the “Common Stock”) (the shares of Common Stock issuable upon conversion,
the “Shares”).


This irrevocable letter of instructions shall serve as the authorization and
direction of the Maker (also referred to herein as the “Undersigned”) to Island
Capital Management, LLC, d.b.a. Island Stock Transfer, (“you” or “your” or
“Island Stock Transfer”) (provided that you are the transfer agent of the Maker
at such time) to issue shares of Common Stock to the Holder, upon the order of
the Holder, (i) upon conversion of any of the Notes, or (ii) following
occurrence of an Event of Default or a Trigger Event (each as defined in the
relevant Note) under any of the Notes, as follows:


1.           You shall issue the Shares free of any restrictive legend to or at
the direction of the Maker upon conversion of all or a portion of a Note, upon
delivery to you of (a) a properly completed and duly executed Notice of
Conversion (the “Notice of Conversion”) in the form attached hereto as Exhibit
A, and (b) a legal opinion as to the free transferability of the Shares from
counsel, dated within 90 days from the date of conversion, to either the Holder
or the Maker; provided, however, that in the event the legal opinion is not
provided as described above, you will issue the Shares subject to the a
restrictive legend.



 
 

--------------------------------------------------------------------------------

 

2.           In the case of a request for shares of Common Stock pursuant to
Paragraph 1 above, you shall, within three (3) Trading Days (as defined below)
thereafter, (a) issue and deliver to the Holder, via a common carrier for
overnight delivery, to the address as specified in the Notice of Conversion a
certificate or certificates, registered in the name of the Holder or its
designees, for such number of shares of Common Stock as may be requested by the
Holder to be transferred as set forth in the Notice of Conversion, up to the
number of shares evidenced by the Certificates, or (b) provided that you are
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program (“FAST”), and the issuer has been made FAST eligible, upon the
request of the Holder, credit such aggregate number of shares of the Common
Stock to the Holder’s or its designees’ balance account with DTC through the
Deposit Withdrawal at Custodian (“DWAC”) system, provided the Holder causes its
bank or broker to initiate the DWAC transaction.  For purposes hereof, “Trading
Day” shall mean any day on which the New York Stock Exchange is open for
customary trading.  The Maker and Holder understand that Island Stock Transfer
shall not be required to perform any issuances or transfers or shares if (a) the
Maker or Holder violate, or be in violation of, any terms of the Transfer Agent
Agreement, (b) such an issuance or transfer of shares be in violation of any
state or federal securities laws or regulations, or (c) the issuances or
transfer of shares be prohibited or stopped as required or directed by a court
order.


3.           You understand that a delay in the delivery of certificates or the
crediting of shares of Common Stock hereunder, as the case may be, could result
in economic loss to the Holder and that time is of the essence in your
processing of a Notice of Conversion.


4.           By executing this letter in the space set forth at the bottom
hereof you agree on behalf of Island Stock Transfer that, to the extent the
applicable shares of Common Stock being issued will be certificated the
certificates representing the Shares to be issued pursuant to Paragraph 1 above,
if the date on which the Notice of Conversion is submitted to you is (a) more
than twelve (12) months following the date of issuance of the applicable Note,
or (b) more than six (6) months following the date of issuance of the applicable
Note and the Maker is subject to the reporting requirements of Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (i) shall be in the
name of the Holder; (ii) shall not bear any legend restricting transfer and
should not be subject to any stop-transfer restrictions, and shall otherwise be
freely transferable on the books and records of the Maker, pursuant to the
opinion of counsel to the Maker or the opinion of counsel to the Holder; (iii)
you will accept such opinion of counsel provided that it opines that the
certificates may be issued without restrictive legend in accordance with the
applicable securities laws of the United States; and (iv) the Maker and Holder
understands that Island Stock Transfer shall not be required to perform any
issuances or transfers or shares if (a) the Maker or Holder violate, or be in
violation of, any terms of the Transfer Agent Agreement, (b) such an issuance or
transfer of shares be in violation of any state or federal securities laws or
regulations, or (c) the issuances or transfer of shares be prohibited or stopped
as required or directed by a court order.



 
 

--------------------------------------------------------------------------------

 

5.           You shall rely exclusively on the Notice of Conversion and shall
have no liability for relying on such instructions.  Any Notice of Conversion
delivered hereunder shall constitute an irrevocable instruction to you to
process such notice or notices in accordance with the terms thereof.  Such
notice or notices may be transmitted to you by fax or any commercially
reasonable method.


6.           The Undersigned hereby confirms to you and to the Holder that no
instruction other than as contemplated herein will be given to you by the
Undersigned with respect to the matters referenced herein.  The Undersigned
hereby authorizes you, and you shall be obligated, to disregard any contrary
instruction received by or on behalf of the Undersigned or any other person
purporting to represent the Maker.


7.           The Undersigned hereby agrees to notify the Holder in the event of
any replacement of Island Stock Transfer as the Maker’s transfer agent and that
no such replacement shall be effective without the agreement of such successor
transfer agent to be bound by the provisions of this letter.


10.           The Undersigned acknowledges that the Holder is relying on the
representations and covenants made by the Undersigned in this irrevocable letter
of instructions and that the representations and covenants contained in this
letter constitute a material inducement to the Holder to make the any loans
evidenced by the Notes.  The Undersigned further acknowledges that without such
representations and covenants of the Undersigned made in this letter, the Holder
would not have made any of the loans to the Maker evidenced by the Notes.


11.           The parties hereto specifically acknowledge and agree that in the
event of a breach or threatened breach by a party hereto of any provision
hereof, the Holder will be irreparably damaged, and that damages at law would be
an inadequate remedy if this irrevocable letter of instructions were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
by a party hereto, the Holder shall be entitled, in addition to all other rights
or remedies, to an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for a specific performance of the provisions of this letter.


12.           By signing below, each individual executing this letter on behalf
of an entity represents and warrants that he or she has authority to so execute
this letter on behalf of such entity and thereby bind such entity to the terms
and conditions hereof.



 
 

--------------------------------------------------------------------------------

 

13.           The Maker and Holder agree to indemnify you and your officers,
directors, principals, partners, agents and representatives, and hold each of
them harmless from and against any and all loss, liability, damage, claim or
expense (including the reasonable fees and disbursements of its attorneys)
incurred by or asserted against you or any of them arising out of or in
connection the  instructions set forth herein, the performance of your duties
hereunder and otherwise in respect hereof, including the costs and expenses of
defending yourself or themselves against any claim or liability hereunder,
except that the Company or the Holder shall not be liable hereunder as to
matters in respect of which it is determined that you have acted with gross
negligence or in bad faith. You shall have no liability to the Company or the
Holder in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.


14.           Holder shall be a third party beneficiary of this Letter.




[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

 

 
Very truly yours,


HELIX WIND, CORP.




By:  ____________________
Name: James Tilton
Title: Chief Executive Officer

 

 






ACKNOWLEDGED AND AGREED:


ISLAND STOCK TRANSFER, a division of
ISLAND CAPITAL MANAGEMENT, LLC






_________________________________
By: David Lopez
Title: CCO




Attachments:


Exhibit A – Form of Notice of Conversion

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


FORM OF NOTICE OF CONVERSION



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------